FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                               VIVIAN LONG
                                                                                         Clerk

JAMES T. CAMPBELL
      Justice
                                       Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                     Potter County Courts Building                   P. O. Box 9540
                                                                                       79105-9540
                                      501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                        Amarillo, Texas 79101-2449                     (806) 342-2650

                                     www.txcourts.gov/7thcoa.aspx

                                            May 29, 2015

 Brooks Barfield Jr.                             Scott Brumley
 BARFIELD LAW FIRM                               Potter County Attorney's Office
 P. O. Box 308                                   500 S Fillmore St., Room 301
 Amarillo, TX 79105-0308                         Amarillo, TX 79101-2437
 * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00205-CR, 07-15-00206-CR, 07-15-00207-CR
          Trial Court Case Number: 141066, 141094, 141118

Style: Daniel Lee Ainsworth v.
       The State of Texas

Dear Counsel:

          The following was filed in the captioned appeal as of Friday, May 29,
2015:

                     Clerk’s Record (1 volume)

                                                       Very truly yours,
                                                       Vivian Long
                                                       VIVIAN LONG, CLERK

 xc:      Honorable W. F. (Corky) Roberts (DELIVERED VIA E-MAIL)
          Julie Smith (DELIVERED VIA E-MAIL)
          Dedra Morgan (DELIVERED VIA E-MAIL)